Exhibit 10.20
LONG-TERM INCENTIVE AWARD AGREEMENT
pursuant to the
BOWNE & CO., INC.
AMENDED AND
RESTATED 1999 INCENTIVE COMPENSATION PLAN AS AMENDED AND
RESTATED EFFECTIVE AS OF DECEMBER 31, 2008
* * * * * * *

     
Participant:
  NAME
 
   
Date of Grant:
  January 1, 2009
Incentive Award:
  [$     ]

This Long-Term Incentive Award Agreement (this “Agreement”) is made as of the
Date of Grant set forth above by and between Bowne & Co., Inc., a Delaware
corporation (the “Company”), and the individual whose name is set forth above
(“Participant”), whose address is in care of Bowne & Co., Inc., pursuant to the
Company’s 1999 Incentive Compensation Plan as Amended and Restated December 31,
2008 (the “Plan”). The terms of the Plan are incorporated herein by reference,
and terms defined in the Plan have the same meanings in this Agreement unless
the context otherwise requires. This Agreement is subject in all respects to the
terms and provisions of the Plan (including, without limitation, any amendments
thereto adopted at any time and from time to time unless such amendments are
expressly intended not to apply to the award provided hereunder). Participant
hereby acknowledges receipt of a true copy of the Plan, which Participant has
read the Plan carefully and fully understands its content, and hereby agrees to
be bound by all the terms and provisions thereof. In the event of a conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
1. Grant of Award. The Company hereby grants to the Participant, as of the Date
of Grant specified above, the opportunity to receive an incentive cash payment
as specified above (the “Target Award”). Subject to the terms and conditions
herein set forth, this Incentive Award represents a contingent commitment by the
Company to make a cash payment at a future date in recognition of Participant’s
continued service to the Company.
2. Performance Conditions. The Incentive Award is subject to the following
performance conditions:
(a) Performance Period. Subject to the provisions of paragraph (b), the
Performance Period shall be the period(s) specified on Appendix A, accompanying
and made a part of this Agreement.
(b) Relative Performance. The payment which Participant would be entitled to
receive from the Company following the completion of the Performance Period is
directly related to the actual level of performance achieved during such period,
defined as Threshold, Target or Maximum.
(c) Performance Criteria. The Committee shall employ such criteria for
evaluating the performance of the Participant, the Company, or a division or
operation of the Company, over the Performance Period(s) as the Committee shall
in its discretion deem appropriate in

- 1 -



--------------------------------------------------------------------------------



 



LONG-TERM INCENTIVE AWARD AGREEMENT
determining whether and to what extent the Threshold, Target or Maximum Award
shall be deemed achieved (the “Performance Criteria”). These criteria are
communicated to Participant in a Performance Chart in Appendix A.
(d) Determination of Final Awards. Within sixty (60) days following the
completion of the Performance Period(s), the Committee shall assess the relative
achievement of the Performance Criteria and determine the percentage (not to
exceed 200%), if any, of the Target Award to be awarded to Participant (the
amount of the payment to be made resulting from the application of such
percentage being hereinafter called the “Final Award”), provided that the
Committee shall bear no liability for any delay in such assessment. The
Committee shall have no discretion to increase the Final Award to be determined
solely on the basis of the extent to which Performance Criteria were achieved.
Upon the determination of the Final Award, the Committee shall request the
Company to notify Participant of the amount of the Final Award (the date on
which such notification is given being the “Notification Date”), provided that
the Committee and the Company shall bear no liability for any delay in such
notification.
3. Delivery of Incentive Award. Subject to the terms of the Plan, upon the
determination of the Final Award in paragraph 2(d) above, but no later than two
and one-half months following the end of the Performance Period, the Company
shall pay to Participant the Final Award provided that the Committee and the
Company shall bear no liability for any delay in such payment.
4. Non-Transferability. The Incentive Award created by this Agreement is not
transferable by Participant other than by will or the laws of descent and
distribution. Any attempt to transfer contrary to the provisions hereof shall be
null and void.
5. Termination of Employment.
(a) Forfeiture of All Rights. If Participant’s employment with the Company
terminates for any reason other than Disability, Involuntary Dismissal,
Retirement or death prior to the Notification Date, the Incentive Award subject
to this Agreement shall immediately be cancelled and this Agreement shall become
null and void and Participant (and Participant’s beneficiary) shall forfeit all
rights or interests in and with respect to the Incentive Award. The Board or the
Committee, in its sole discretion, may determine, not later than sixty (60) days
after the date of any such termination, that all or a portion of any of the
Participant’s unvested Incentive Award shall not be so cancelled and forfeited,
but shall be paid no later than two and one-half months following the end of the
year in which the termination occurs. The pro-rata portion of the Incentive
Award to be paid will be calculated as (a) x (b)/(c), where (a) equals the
amount that would have comprised the Final Award had the last day of the final
year of Participant’s employment been the last day of the Performance Period,
(b) equals the number of days from the first day of the Performance Period to
Participant’s last date of common law employment with the Company, and
(c) equals the number of days in the Performance Period(s). The Board and the
Committee shall bear no liability for any delay in such determination or
payment.
(b) Forfeiture of Pro-Rated Rights. If the Participant’s employment with the
Company terminates due to the Participant’s Disability, Involuntary Dismissal,
Retirement or death, Participant or Participant’s beneficiary, as the case may
be, will be entitled to receive a pro-rata portion of the Final Award, issued to
the Participant no later than two and one-half months following the end of the
calendar year in which such termination occurs. The pro-rata portion of the
Incentive Award to be paid will be calculated as (a) x (b)/(c), where (a) equals
the amount that would have comprised the Final Award had the last day of the
final year of Participant’s employment been the last day of the Performance
Period, (b) equals the number of days from the first day of the

- 2 -



--------------------------------------------------------------------------------



 



LONG-TERM INCENTIVE AWARD AGREEMENT
Performance Period to Participant’s last date of common law employment with the
Company prior to such Disability, Involuntary Dismissal, Retirement or death,
and (c) equals the number of days in the Performance Period(s).

(c) Additional Forfeiture Provisions. The Incentive Award subject to this
Agreement is subject to the additional forfeiture conditions imposed under
Section 10 of the Plan in the event that the Employee incurs a Forfeiture Event.
(d) Definitions. For purposes of this Agreement, “Disability” means any
condition that results in the Participant: (1) being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (2) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company; or (3) being determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.
For purposes of this Agreement, “Involuntary Dismissal” shall mean the
termination of Participant’s employment with the Company (or any Subsidiary)
through and directly attributable to an action taken by the Board, the
Committee, or the Company, other than dismissal for Cause. For purposes of this
Agreement, “Cause” shall have the same meaning set forth in any employment
agreement between the Company (or any Subsidiary) and Participant; in the
absence of such an agreement, “Cause” shall mean the commission by the
Participant of any of the Events Triggering Forfeiture as identified in Section
10(b) of the Plan.
For purposes of this Agreement, “Retirement” shall mean the Participant’s
separation from service (other than for Cause) on a date which is after both
(i) the Participant’s 55th birthday and (ii) the fifth anniversary of his most
recent date of hire with the Company.
6. Designation of Beneficiary. Participant may file with the Company a written
designation of a person or person as the beneficiary or beneficiaries hereunder
(the “Beneficiary”) and may from time to time revoke or change any such
designation. Any designation of Beneficiary shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the Committee
shall be in doubt as to the entitlement of any such Beneficiary to any rights
hereunder, the Committee may determine to recognize only the legal
representative of Participant, in which case the Company, the Committee and the
members thereof shall not be under any further liability to anyone.
7. Withholding of Income and Other Taxes. Participant hereby agrees to be wholly
and solely liable for the payment of any withholding taxes, FICA/Medicare
contributions, or payroll or similar taxes under any federal, state or local
statute, ordinance, rule or regulation (collectively, “Withholding Taxes”)
applicable to compensation payable under this Agreement. As a condition
precedent to any payment hereunder, appropriate arrangements to the satisfaction
of the Company shall be made with respect to any Withholding Taxes. The Company
may, at its sole discretion, deduct the Withholding Taxes from Participant’s
other payments of compensation during or following the pay period on which any
such applicable tax liability arises and shall bear no liability for any such
deduction.
8. Legal Compliance. The Company may postpone the time of payment under this
Incentive Award if the Company reasonably anticipates that such payment would
violate any federal or state law, rule or regulation and may require any
Participant to make such representations,

- 3 -



--------------------------------------------------------------------------------



 



LONG-TERM INCENTIVE AWARD AGREEMENT
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with any payment under this
Incentive Award in compliance with applicable laws, rules, and regulations,
provided however that payment shall be made at the earliest date at which the
Company reasonably anticipates that such payment will not cause a violation of
the applicable laws, rules and regulations.
If Participant fails to accept payment his or her right with respect to such
payment may be terminated in the Company’s discretion, or terminated in
accordance with applicable law.
9. Miscellaneous Provisions.
(a) Effect on Other Employee Benefit Plans. The value of the Incentive Award
granted pursuant to this Agreement and any payment made hereunder will not be
included as compensation, earnings, salary or other similar terms used when
calculating Participant’s benefits under any employee benefit plan sponsored by
the Company (or any Subsidiary), except as such plan may otherwise expressly
provide.
(b) No Employment Rights. The Incentive Award granted pursuant to this Agreement
does not give Participant any right to remain employed by the Company (or any
subsidiary).
(c) Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. This Agreement may
only be modified or amended by a writing signed by both the Company and
Participant.
(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.
(e) Notices. Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
If such notice is to the Company, to the attention of the Corporate Secretary of
Bowne & Co., Inc., 55 Water Street, New York, NY 10041, or at such other address
as the Company, by notice to the Participant, shall designate in writing from
time to time.
If such notice is to Participant, at his or her address as shown on the
Company’s records, or at such other address as Participant, by notice to the
Company, shall designate in writing from time to time.
(f) Compliance with Laws. Payment pursuant to this Agreement shall be subject
to, and shall comply with, any applicable requirements of any federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, or the Securities Exchange Act of
1934, and any rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to make any
payment if such issuance would violate any such requirements.
(g) Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. Participant shall not assign any part of this Agreement without the
prior express written consent of the Company

- 4 -



--------------------------------------------------------------------------------



 



LONG-TERM INCENTIVE AWARD AGREEMENT
in its discretion.
(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
(i) Headings. The titles and headings of the various paragraphs of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
(j) Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated there under.
(k) Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
IN WITNESS WHEREOF, BOWNE & CO., INC. has caused this Agreement to be executed
on its behalf by an officer of the Company thereunto duly authorized and
Participant has accepted the terms of this Agreement, both as of the date of
grant.

           
 
      BOWNE & CO., INC.
 
       
 
      By:    
 
       
 
      David J. Shea
 
       
 
      Participant:
 
       
 
      Name:
 
     
 
   
 
      Signature:
 
     
 
 

- 5 -



--------------------------------------------------------------------------------



 



LONG-TERM INCENTIVE AWARD AGREEMENT
Appendix A. Performance Chart- to be finalized March 25

- 6 -